Per Curiam.
This verdict is too uncertain — a judgment cannot be entered on it. The ejectment is for S acres of land. The jury find that the defendant is entitled to one third of the 41 acres, and 32 perches, and if any overplus, it goes to the plaintiff. What these 41 acres and 3.2 perches are, or where they lie, is unknown, or in what part of them the defendant is'to have his one third. Nor do the jury find whether there was any overplus, or whether any thing was in possession of the defendant which belonged to the plaintiffs. The court cannot say, from this finding, whether the defendant was guilty of any trespass. If the verdict was uncertain in itself, the court could not mend it, by sending out surveyors to carry into effect what they supposed to be the intent of the jury. ‘ They could but guess at their meaning. A verdict is not good, unless it carries certainty upon its face, or refers to things by which it may be rendered certain.
Judgment reversed, and a venire de novo awarded.